McAllister, J. This was an action of trespass for an assault and battery brought by Pick against Hembes, Prenzel and Meyer. Pleas, not guilty by all the defendants, and several special pleas, upon which issue was joined. Verdict and judgment against all the defendants for $300 damages with costs. Hembes alone appealed. Two points are made for reversal: 1. The verdict is against the clear weight and preponderance of the evidence. 2. The court erred in giving instructions to the jury on behalf of the plaintiff. We have read the evidence and arguments of counsel. The evidence tends to support the verdict and to lay the foundation for. exemplary damages by showing a wilful, violent and unjustifiable assault and beating of plaintiff by the defendants. It is true there was countervailing testimony as respects Hembes. But it is impossible for us to determine, without having seen the witnesses and heard them testify, that there was really any preponderance in Hembes’ favor. The first point is, therefore, clearly not sustainable. We have examined the instructions complained of. By the first the court directed the jury that if they found the defendants, or any of them, guilty, “ then in assessing plaintiff’s damages, the jury may take into consideration not only the bodily disability occasioned by the assault, if any is proved, but also any impairment of the plaintiff’s general health, if such is proved, and which the jury believe, from the evidence, will affect or impair his future ability to attend to his ordinary business the same as if the injury complained of had not occurred.” The criticism upon that is, that it contains no reference, with sufficient definiteness, to the assault and battery as being the proximate cause of the impairment of the plaintiff’s general health.' The objection is not without force, but we are of opinion that it does not afford a sufficient reason, in view of all the evidence and instructions given in the case, for reversing the judgment. The objection to the second and third instructions is in our opinion without force, because if the jury found the defendants guilty, it was, under the evidence, a case for exemplary damages. The judgment will be affirmed. Judgment affirmed.